DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to Applicant’s Arguments/Remarks filed February 22, 2022.

Drawings
3.	The drawings were received on April 7, 2020.  These drawings are accepted.

Allowable Subject Matter
4.	Claims 1-15, 17-24 and 26-38 are allowed.

5.	The following is a statement of reasons for the indication of allowable subject matter:  
  	Regarding claims 1-3, 7, 26-27 and 34-35, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power supply comprising: 
 	a voltage converter to produce an output voltage to power a load; 
 	a floor reference voltage generator operative to generate a floor reference voltage that varies as a function of the output voltage and a setting of an adjustable resistor-capacitor path in the floor reference voltage generator;
and 
 	wherein the adjustable resistor-capacitor path provides a setting of a zero associated with the floor reference voltage generator

Regarding claims 4 and 6, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power supply comprising: 
 	a voltage converter to produce an output voltage to power a load; U.S. Application No.: 16/783,522 Docket No.: 2019P51333US -3- 
 	a floor reference voltage generator operative to generate a floor reference voltage that varies as a function of the output voltage and a setting of an adjustable resistor-capacitor path in the floor reference voltage generator; 
 	a controller to produce control output to control the voltage converter as a function of the floor reference voltage and the output voltage; 
 	wherein the floor reference voltage generator includes a floor reference voltage amplifier operative to produce the floor reference voltage; 
 	wherein the adjustable resistor-capacitor path is disposed in a feedback path of the floor reference voltage amplifier; and 
 	wherein the adjustable resistor-capacitor path is operative to control an AC (Alternating Current) gain of the floor reference voltage amplifier.

Regarding claim 5, the prior art fails to disclose or suggest the emboldened and italicized features below:

 	a voltage converter to produce an output voltage to power a load; 
 	a floor reference voltage generator operative to generate a floor reference voltage that varies as a function of the output voltage and a setting of an adjustable resistor-capacitor path in the floor reference voltage generator; 
 	a controller to produce control output to control the voltage converter as a function of the floor reference voltage and the output voltage; 
 	wherein the floor reference voltage generator includes a floor reference voltage amplifier operative to produce the floor reference voltage; 
 	wherein the adjustable resistor-capacitor path is disposed in a circuit path between an output of a sense amplifier stage and an input of the floor reference voltage amplifier; and U.S. Application No.: 16/783,522 Docket No.: 2019P51333US -4- 
 	wherein the sense amplifier stage is operative to input an error voltage signal into the circuit path to the floor reference voltage amplifier.

Regarding claim 8, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power supply comprising: 
 	a voltage converter to produce an output voltage to power a load; 
 	a floor reference voltage generator operative to generate a floor reference voltage that varies as a function of the output voltage and a setting of an adjustable resistor-capacitor path in the floor reference voltage generator; 
 	a controller to produce control output to control the voltage converter as a function of the floor reference voltage and the output voltage; and 
 	wherein the adjustable resistor-capacitor path includes a capacitor ladder, the power supply further comprising: 
 	a controller operative to control a capacitance of the capacitor ladder to a desired capacitance setting.

Regarding claim 9, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power supply comprising: 
 	a voltage converter to produce an output voltage to power a load; U.S. Application No.: 16/783,522 Docket No.: 2019P51333US -5- 
 	a floor reference voltage generator operative to generate a floor reference voltage that varies as a function of the output voltage and a setting of an adjustable resistor-capacitor path in the floor reference voltage generator; 
 	a controller to produce control output to control the voltage converter as a function of the floor reference voltage and the output voltage; and 
 	wherein the adjustable resistor-capacitor path includes a resistor ladder, the power supply further comprising: 
 	a controller operative to control a resistance of the resistor ladder to a desired resistance setting.  

 Regarding claim 10, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power supply comprising: 
 	a voltage converter to produce an output voltage to power a load; 
 	a floor reference voltage generator operative to generate a floor reference voltage that varies as a function of the output voltage and a setting of an adjustable resistor-capacitor path in the floor reference voltage generator; 
 	a controller to produce control output to control the voltage converter as a function of the floor reference voltage and the output voltage; and 
 	wherein a magnitude of the floor reference voltage varies depending on an error signal derived from comparing the output voltage to a reference voltage.

Regarding claim 11, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power supply comprising: 
 	a voltage converter to produce an output voltage to power a load; U.S. Application No.: 16/783,522 Docket No.: 2019P51333US -6- 
 	a floor reference voltage generator operative to qenerate a floor reference voltage that varies as a function of the output voltage and a setting of an adjustable resistor-capacitor path in the floor reference voltage generator; 
 	a controller to produce control output to control the voltage converter as a function of the floor reference voltage and the output voltage; and 
 	wherein the adjustable resistor-capacitor path receives a ripple voltage and provides zero compensation to a floor reference voltage amplifier in the floor reference voltage generator. 	

Regarding claim 12, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power supply comprising: 
 	a voltage converter to produce an output voltage to power a load; 
 	a floor reference voltage generator operative to generate a floor reference voltage that varies as a function of the output voltage and a setting of an adjustable resistor-capacitor path in the floor reference voltage generator; 
 	a controller to produce control output to control the voltage converter as a function of the floor reference voltage and the output voltage; 
 	wherein the floor reference voltage generator includes a floor reference voltage amplifier operative to produce the floor reference voltage; and 
 	wherein the adjustable resistor-capacitor path is a first adjustable resistor-capacitor path disposed in a feedback path of the floor reference voltage amplifier, the first adjustable resistor-capacitor path being operative to control an AC (Alternating Current) gain of the floor reference voltage amplifier, the power supply further comprising: U.S. Application No.: 16/783,522 Docket No.: 2019P51333US -7- 
 	a second adjustable resistor-capacitor path providing a setting of a zero associated with the floor reference voltage generator.

Regarding claims 13-15 and 17-24, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method comprising: 
 	producing an output voltage to power a load; 
 	via a floor reference voltage generator, generating a floor reference voltage that varies as a function of the output voltage and a setting of an adjustable resistor-capacitor path;
 	producing control output to control the voltage converter as a function of the floor reference voltage and the output voltage; and 
 	wherein the setting of the adjustable resistor-capacitor path controls an AC (Alternating Current) gain of a floor reference voltage amplifier of the floor reference voltage generator.

Regarding claim 28, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power supply comprising: 
 	a voltage converter to produce an output voltage to power a load; 
 	a floor reference voltage generator operative to generate a floor reference voltage that varies as a function of the output voltage and a setting of an adjustable resistor-capacitor path in the floor reference voltage generator; U.S. Application No.: 16/783,522 Docket No.: 2019P51333US -10- 
 	a controller to produce control output to control the voltage converter as a function of the floor reference voltage and the output voltage; and 
 	wherein the setting of the adjustable resistor-capacitor path is automatically tuned by a digital state machine based on a selected switching frequency of operating the voltage converter.
 	
Regarding claim 29, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power supply comprising: 
 	a voltage converter to produce an output voltage to power a load; 
 	a floor reference voltage generator operative to generate a floor reference voltage that varies as a function of the output voltage and a setting of an adjustable resistor-capacitor path in the floor reference voltage generator; 
 	a controller to produce control output to control the voltage converter as a function of the floor reference voltage and the output voltage; and 
 	wherein the adjustable resistor-capacitor path provides zero compensation to a floor reference voltage amplifier in the floor reference voltage generator.

Regarding claims 30-31, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power supply comprising: 
 	a voltage converter to produce an output voltage to power a load; 
 	a floor reference voltage generator operative to generate a floor reference voltage that varies as a function of the output voltage and a setting of an adjustable resistor-capacitor path in the floor reference voltage generator; U.S. Application No.: 16/783,522 Docket No.: 2019P51333US -11- 
 	a controller to produce control output to control the voltage converter as a function of the floor reference voltage and the output voltage; and 
 	wherein the adjustable resistor-capacitor path is disposed between a first amplifier and a second amplifier.

Regarding claim 32, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power supply comprising: 
 	a voltage converter to produce an output voltage to power a load; 
 	a floor reference voltage generator operative to generate a floor reference voltage that varies as a function of the output voltage and a setting of an adjustable resistor-capacitor path in the floor reference voltage generator; 
 	a controller to produce control output to control the voltage converter as a function of the floor reference voltage and the output voltage; and 
 	wherein the adjustable resistor-capacitor path is disposed in parallel with a resistive element.

Regarding claim 33, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power supply comprising: 
 	a voltage converter to produce an output voltage to power a load; 
 	a floor reference voltage generator operative to generate a floor reference voltage that varies as a function of the output voltage and a U.S. Application No.: 16/783,522 Docket No.: 2019P51333US -12- setting of an adjustable resistor-capacitor path in the floor reference voltage generator; 
 	a controller to produce control output to control the voltage converter as a function of the floor reference voltage and the output voltage; and 
 	wherein the adjustable resistor-capacitor path receives a ripple voltage.

Regarding claims 36-38, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power supply comprising: 
 	a voltage converter to produce an output voltage to power a load; 
 	a floor reference voltage generator operative to generate a floor reference voltage that varies as a function of the output voltage and a setting of an adjustable resistor-capacitor path in the floor reference voltage generator; 
 	a controller to produce control output to control the voltage converter as a function of the floor reference voltage and the output voltage; and 
 	wherein the floor reference voltage generator is configured to include a first gain path for DC signal gain and a second gain path for AC signal gain, the adjustable resistor-capacitor path providing an AC gain associated with a received signal.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838